Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The  closest prior art of record, Chambers et al (6,251,843) does not teach or suggest the newly amended limitations of 27-28% by weight of fatty acid and 12% by weight of fatty acid soaps in combination with the other limitations. Chambers et al discloses a negative limitation of less than 10% fatty acid soaps, which lacks motivation for the 12% fatty acid soaps as required by the instantly claimed invention. The prior art of record, relied upon in the OA 11/19/21, further lacks the teaching of the fatty acid soap and fatty acid, which is interpreted as free fatty acid. Moreover, the affidavit submitted on 11/8/21 shows that examples 3-4 of the specification is commensurate with the claimed invention. The examples further demonstrate the elimination of efflorescence based on compositions of the claimed invention commensurate in scope against those outside of the applicant’s bar. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NECHOLUS OGDEN
PRIMARY PATENT EXAMINER AU 1761



/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761